IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,604


EX PARTE JOSEPH MARK DAIGLE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 52293-D IN THE 320TH JUDICIAL DISTRICT COURT

FROM POTTER COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and sentenced to ninety-nine years' imprisonment.  The Seventh Court of Appeals
affirmed his conviction.  Daigle v. State, No. 07-07-0264-CR (Tex. App. - Texarkana, May 24,
2010).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  The State responds that
Applicant's appellate counsel died on May 30, 2011, and that his secretary made a diligent search
of appellate counsel's file in Applicant's case, but was unable to find any correspondence showing
that appellate counsel notified Applicant that his conviction had been affirmed on direct appeal and
advising him of his right to file a pro se petition for discretionary review.  Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-07-0264-CR that affirmed his conviction in Case No. 52293-D from the 320th Judicial District Court of Potter
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.

Delivered: August 24, 2011
Do not publish